COX, Judge
(concurring in part and concurring in the result in part):
Assuming for the sake of argument the Government has adequately proven the sentence-aggravating element of willfulness * in the dereliction charge, I agree that, as a matter of law, it is possible for dereliction to survive an Article 86, Uniform Code of Military Justice, 10 U.S.C. § 886, gravamen-of-the-offense challenge. Cf United States v. Peaches, 25 M.J. 364 (C.M.A.1987). I do not, however, discern in these facts the difference between willful failure to report for — and thus failing to perform — certain duties such as standing bridge watch and simple failure to report for — and thus failing to perform — the duty of standing restricted muster. Thus I agree that the Government, by charging some of these refusals as dereliction and others as failure to repair, has effected a twofold increase in the types of offenses. Nothing in this record suggests to me that the failures to report for muster formation constituted any less willful an avoidance of military duty than the failures to perform watch. Thus I assume that all of these charges theoretically could have been brought under either Article 86 or Article 92.
The next question is: How many derelictions or failures to repair can the Government charge? The problem is that the Government, potentially, is in a position to slice up the day or the description of one’s duties into just as many subunits as creativity and time permit. Obviously at some point this becomes overreaching. See United States v. Sturdivant, 13 M.J. 323 (C.M.A.1982). Given the pattern of charging here, I agree that this point was far exceeded.
Emphatically, however, I do not conclude, as a matter of law, that it is impossible for the Government to defend more than one dereliction or absence charge for a single day. Obviously, in my view, there is room for some discretion or rule of reason on the part of charging authorities and military judges. Because that discretion was abused here, I join in the result reached in the majority opinion.

 Article 92(3), Uniform Code of Military Justice, 10 U.S.C. § 892(3), provides merely:
Any person subject to this chapter who — ... is derelict in the performance of his duties; shall be punished as a court-martial may direct.
The President, under his authority to prescribe punishments, Art. 56, UCMJ, 10 U.S.C. § 856, has established a two-tier punishment scheme. For derelictions “[t]hrough neglect or culpable inefficiency,” the maximum punishment per occurrence is "[fjorfeiture of two-thirds pay per month for 3 months and confinement for 3 months.” For "[w]illful" dereliction, it is “[b]ad-conduct discharge, forfeiture of all pay and allowances, and confinement for 6 months.” Para. 16e(3), Part IV, Manual for Courts-Martial, United States, 1984.